DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed September 27, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the express incorporation by reference of International Patent Application No. PCT/JP2017/013806 (in paragraph 0001 of the substitute specification filed September 27, 2019). 
Applicant is required to cancel the new matter in the reply to this Office Action.
In particular, note that the preliminary amendment to the specification was filed September 27, 2019, and that since the present application is merely a stage of the PCT (i.e., the national stage of the PCT), the filing date of the present application is the filling date of the PCT application, which is March 31, 2017, which is prior to the amendment of September 27, 2019.  See, for example, MPEP section 1893.03(b), which states:
An international application designating the U.S. has two stages (international and national) with the filing date being the same in both stages.  Often the date of entry into the national stage is confused with the filing date.  It should be borne in mind that the filing date of the international stage application is also the filing date for the national stage application.

To add an express incorporation by reference statement after the original filing date constitutes new matter.
See MPEP section 608.01 (p), which teaches the following:
et seq. where domestic benefit is claimed.  See MPEP § 201.13 where foreign priority is claimed.  See MPEP §§ 213-216 where foreign priority is claimed.  See MPEP §217 regarding 37 CFR 1.57(b).  The inclusion of such an incorporation by reference statement in the later-filed application will permit applicant to include subject matter from the prior application into the later-filed application without the subject matter being considered as new matter.  For the incorporation by reference to be effective as a proper safeguard, the incorporation by reference statement must be filed at the time of filing of the later-filed application.  An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 1-3, the claim recites “[A] machine tool having a spindle having a tip on which a tool is mounted, a spindle head which supports the spindle…, orthogonal triaxial linear feed axes…”  However, it is unclear as set forth in the claim with what “a spindle head” is intended to go, i.e., “[A] machine tool having…”, or “spindle having…”  Likewise, it is similarly unclear as claimed with what the “orthogonal triaxial linear feed axes” are intended to go, i.e., “[A] machine tool having…”, “a spindle having…”, or “spindle head which supports…”  
claim 1, lines 2-4, the claim recites “orthogonal triaxial linear feed axes which move the spindle and a table on which a workpiece is attached relative to each other”.  However, firstly, it is unclear how or in what regard a two-dimensional line (i.e., an axis) is to be considered to move anything.  Additionally, it is unclear as claimed with what “and a table on which a workpiece is attached” is intended to go, i.e., “linear feed axes which move…”, “machine tool having…”, “spindle having…”, “spindle head which supports…”, etc.  Furthermore, it is unclear as claimed with what “relative to each other” is intended to go, i.e., “move the spindle and a table…relative to each other”, “table on which a workpiece is attached relative to each other” (i.e., workpiece and table are attached relative to each other), etc.  Additionally, it is unclear as claimed exactly what the three two-dimensional lines/axes are being set forth as feeding, i.e., the spindle only, the spindle and the table, and if both the spindle and the table are intended, then it is unclear as claimed how many linear feed axes are claimed, i.e., three for the spindle and three for the table, three total, etc..  Furthermore, if the three two-dimensional lines/axes are intended as being set forth as feeding both the spindle and the table, it is unclear as claimed whether there must be at least one “linear feed axis” for the spindle and at least one for the table, or whether all three linear feed axes being for the spindle, for example, would meet the limitation.  
In claim 1, lines 4-5, the claim recites “and a rotary feed axis which can change the orientation of the axis of rotation of the spindle”.  However, firstly, it is unclear how or in what regard a two-dimensional line (i.e., an axis) is to be considered to perform the function of changing the orientation of the axis of rotation of the spindle.  In the event Applicant meant to refer to a rotary feed axis device, care should be taken to make sure consistency is utilized, noting that “a” rotary feed axis device is later set forth in line 6.  Additionally, it is unclear as 
Additionally, regarding the terms “rotary feed axis” in line 4 of claim 1, and “rotary feed axis device” in line 6 of claim 1, noting that “feed” typically refers to a translational movement, it is unclear as claimed whether the terms “rotary feed axis” and “rotary feed axis device” are intended to refer to a combination rotary and translational axis, and a combination rotary and translational axis drive, respectively, or whether these limitations intend to refer to merely a rotary axis and rotary drive, respectively.  If, as it appears from the specification, that the latter is intended, Applicant may wish (for enhancing clarity) to use the term “drive”, rather than feed, i.e., “rotary drive axis” or “rotary drive device”.  A similar situation exists re the limitation “rotatably feed” in claim 6.  
In claim 1¸ line 6, the term “the spindle heat” lacks sufficient antecedent basis in the claim.  In the event such is in keeping with Applicant’s intent, Applicant may wish to consider language such as “the spindle head”.  
In claim 1, lines 7-8, the claim recites “and intersects with the axis of rotation of the spindle”.  However, it is unclear as set forth in the claim with what this limitation is intended to go, i.e., “an inclination axis which…”, or “a rotary feed axis device…”
	Claim 2 recites “wherein the reference point is a reference point of the length of the tool mounted on the tip of the spindle in the axial direction”.  Firstly, it is unclear how or in what regard a “point” is “of the length of the tool…” as claimed.  Additionally, it is unclear as claimed what is being set forth as “in the axial direction”, i.e., the mounting of the tool on the tip of the spindle; the length of the tool; etc.  Additionally, particularly noting that there are a number of axes that were previously recited in the claim (e.g., the three orthogonal linear feed axes, the 
	In claim 5, line 2, given the use of the indefinite article “a”, it is unclear as set forth in the claim whether “a table” is intended to be the same table previously recited in claim 1¸ line 3, or whether “a table” in claim 5¸ line 2 is intended to be in addition to the table previously recited in claim 1.  If, as it appear from the specification, the table of claim 5 is intended to be the same table previously recited in claim 1, Examiner suggests language such as “and [[a]] wherein the table 
	In claim 5, line 3, “the horizontal forwards and backwards directions” lack(s) sufficient clear antecedent basis in the claim.  It is further unclear whether such is intended to be in addition to all of the axes previously recited, or whether such is intended to refer to one of the axes previously recited.  
	In claim 5, lines 3-4, in the limitation “on which a workpiece is affixed”, it is unclear as claimed to what “which” is intended to refer.  Additionally, it is unclear as set forth in this limitation (via the use of the indefinite article “a”) whether “a workpiece” is intended to be the same as, or different from, the workpiece previously recited in claim 1.  
	In claim 5, line 6, the limitation “the horizontal left and right directions” lacks sufficient clear antecedent basis in the claim.  It is further unclear whether such is intended to be in addition to all of the axes previously recited, or whether such is intended to refer to one of the axes previously recited.  
	In claim 5, line 7, in the limitation “which are movement directions of the table”, it is unclear as claimed to what “which” is intended to refer, i.e., just the horizontal forwards and claim 5 and the limitation ‘a table” in claim 1), the limitation “the table” in claim 5, line 7, lacks clear antecedent basis in the claim.  
	In claim 6, the limitation “the workpiece” lacks sufficient clear antecedent basis in the claim (noting the lack of clarity noted above as to how many workpieces are recited, given the recitation of “a workpiece” in claim 5, and the recitation of “a workpiece” in claim 1).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, as best understood in view of the above rejections based on 35 USC 112(b) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2005/108007 A1 (hereinafter WO ‘007). 
WO ‘007 teaches a machine tool (Figure 1, page 3, lines 16-18, for example).  The machine tool has a spindle (having spindle rotation axis 18; see Figures 1, 3, 5-6 and at least page 4, lines 1-4, for example) having a “tip” on which a tool (labeled in the annotated reproductions of Figures 5, 1, and 3 below) is mounted (see also at least page 1, lines 17-20, and page 3, lines 10-11, for example).  


[AltContent: textbox (tool)][AltContent: arrow]
    PNG
    media_image1.png
    699
    389
    media_image1.png
    Greyscale



[AltContent: textbox (tool)][AltContent: arrow]
    PNG
    media_image2.png
    437
    490
    media_image2.png
    Greyscale



[AltContent: textbox (tool)][AltContent: connector][AltContent: arrow]
    PNG
    media_image3.png
    572
    524
    media_image3.png
    Greyscale


	WO ‘007 additionally teaches a spindle head 12 that supports the spindle so as to rotate about an axis 18 of rotation (see at least Figure 1 and page 3, line 21 through page 4, line 4, for example).  Furthermore, WO ‘007 teaches “orthogonal triaxial linear feed axes” (as best understood) along which the aforedescribed tool spindle and a workpiece-supporting table 20 are movable relative to one another.  See Figure 1, for example, noting that the aforedescribed tool spindle is mounted to a slide 10 so as to move with the slide 10 in the vertical Z direction (guided by guide rails 11), and that the slide 10 is mounted to a carriage 8 so that the tool spindle and the slide 10 are slideable with the carriage 8 (via horizontal rails 6) in the horizontal Y direction claim 6), which slide support structure 22 and table 22 are movable in the shown horizontal X axis direction (which is perpendicular to the aforedescribed Y and Z directions; see at least page 6, lines 11-15) by virtue of rails 23 (see Figure 1 and also at least page 4, line 24 through page 5, line 3, for example).  
	Additionally, there is a “rotary feed axis”/inclination axis (A) about which the spindle head 12 rotates so as to change the orientation of the spindle rotation axis 18.  See Figures 1-6, as well as at least page 3, line 24 through page 4, line 4.  WO ‘007 teaches the use of a “rotary feed axis device”, in the form of a direct drive or torque motor, for rotating the spindle head 12 about the inclination axis “A”.  See page 5, lines 4-13, and particularly lines 11-13.  Note that the inclination axis A is not parallel to any of the linear feed axes X, Y, and Z (see Figures 1, 3, 5-6, for example), and furthermore, inclination axis A intersects with the axis of rotation 18 of the tool spindle (see Figures 1-6, and particularly Figures 2 and 5, for example; see also at least page 3, line 24 through page 4, line 4).  
	WO ‘007 also teaches that a spindle head “base” (10) rotatably supports the spindle head 12 in a manner such that the intersection between the axis of rotation 18 of the spindle and the inclination axis “A” coincide with a point (labeled below as point “Q”) that is located on a side/end/half of the spindle at/proximate the “tip” thereof.  See the enlarged partial reproductions of Figures 2 and 5 below, for example, which have been annotated to show point Q.




Enlarged partial annotated reproduction of Figure 5:
[AltContent: textbox (Q)][AltContent: arrow]
    PNG
    media_image4.png
    459
    528
    media_image4.png
    Greyscale










Enlarged partial annotated reproduction of Figure 2:

[AltContent: textbox (Q)][AltContent: arrow]
    PNG
    media_image5.png
    568
    584
    media_image5.png
    Greyscale



	As broadly claimed, note that the point Q is a “reference” point.  For example, note that the point is able to be “referenced” by an end user, for example, by the end user saying “this is the point at which axes A and 18 intersect”, for example.  
claim 2 (as claim 2 is best understood in view of the above rejections based on 35 USC 112(b)), the aforedescribed “reference” point Q is a point that is “of” the length of the tool that is mounted on the tip of the spindle “in the axial direction”, noting, for example, that the point Q is located on the tool (as can be seen in Figure 5, for example) on axis 18, for example.
	Regarding claim 3, all points in three-dimensional space on the machine tool are points that are “on a machine coordinate system of the machine tool”, and thus, “reference” point Q is “on a machine coordinate system of the machine tool”.
	Regarding claim 4, the spindle head base 10 is movable relative to the table in two “axial” directions Z and Y of the three “orthogonal triaxial directions”, as discussed previously (via guides 11 and guides 6; see Figures 1, 3, 5, and page 3, lines 19-23, for example).  
	Regarding claim 5, the machine tool includes a bed 2 as a base “mounted on a floor” (see Figure 1).  The machine tool additionally includes the aforedescribed workpiece-supporting table 20, which is provided on a “front” (such as the left portion re Figure 1) of an upper surface of the bed 2 so as to be movable (along rails 23) in the horizontal forwards and backwards (i.e., left/right re Figure 1) directions (re the X axis).  See Figure 1 and page 4, line 24 through page 5, line 3, for example.  Additionally, a “column” 8 is attached on a rear (right re Figure 1) portion of the upper surface of the bed 2 (or 2+4) so as to be movable (along rails 6) in the horizontal “left and right” directions (left and right with respect to Figure 5) in the direction of axis Y, perpendicular to the horizontal forwards and backwards directions (of movement of the table 20) in the direction of axis X.  See Figures 1, 5, and page 3, lines 19-23, as well as page 4, line 24 through page 5, line 3, and page 6, lines 11-15, for example.  Furthermore, the spindle head base 10 is attached to a “front” (left re Figure 1) surface of the column 8 so as to be reciprocally .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on (571) 272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
January 14, 2021